Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                  
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/2/2022 is acknowledged.
See interview summary filed 2/3/2022.  The indicated discussion and subsequent conversation were taken into consideration.  
Claims 1-20 are drawn to product (Group I) and are examined together.  
Claims 21-28  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/2/2022.


 				Improper Markush Grouping Rejection
The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine.  Claims 1-19 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  

(1) the species of the Markush group do not share a single structural similarity,” 
or
(2) the species do not share a common use.  
Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).

The recited compounds present a variable core, 

    PNG
    media_image1.png
    204
    399
    media_image1.png
    Greyscale

and thus the Markush Group(s) represented by the variable cores renders the claims clearly improper. The compounds do not even belong to a recognized class of compounds because every variable varies having substituents with complex meanings and seemingly endless permutations and combinations. Further, the compounds encompass any and all known and unknown  heterocyclics having any and all combinations of heteroatoms and compounds having non-heterocyclic groups, heterocycles or heteroaryl rings as substituents. The members of the recited Markush group are so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a plurality of classes mono-, di-, tri-cyclic heterocyclic rings, etc., which may be identified as follows i.e.,  quinolines, pyridines, diazepines, thiophenes, pyrazoles, oxazoles, isoxazoles, thiazoles, isothiazoles, 1,2,4-thiadiazoles, 1,3,5-thiadiazoles, pyrimidines, 1,2,4-oxadiazoles, 1,3,5-oxadiazoles, pyridazines, pyrazines, piperazines, pyrroles, imidazoles, pyrazoles, 1,2,4-triazines, dioxanes, dioxolanes, oxathianes, oxathiepanes, 1,2,4-triazoles, 1,2,3-triazoles, tetrazoles, isoquinolines, pyrroles, benzotriazoles, 1,2,3,4-oxatriazoles, 1,2,3,4-thiatriazoles, 1,2,4,5-tetrazines, indolizines, indoles, isoindoles, purines, benzoimidazoles, benzothiazoles, carbazoles, cinnolines, phthalazines, quinazolines, 
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).

          
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

           The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).
          The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.
          The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15.

Claim 20 is allowed. 
Conjugating monoclonal antibodies as a strategy is not Applicants invention.  The mAbs of claim 20 are also not Applicants invention.  The absence of IDS is surprising. 
A search for the compounds of claim 20 returns no hits. 
Closest art is found in Alitappeh, ARTIFICIAL CELLS, NANOMEDICINE, AND BIOTECHNOLOGY 2018, VOL. 46, NO. S2, S1–S8, which, teaches, state of the art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625